Vacated by Supreme Court, April 18, 2005

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4645



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD LYNN FIELDS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-02-
356-AMD)


Submitted:   August 25, 2004            Decided:   September 15, 2004


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold I. Glaser, GLASER & SOLOMON, Baltimore, Maryland, for
Appellant. Thomas M. DiBiagio, United States Attorney, Debra L.
Dwyer, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Donald Lynn Fields appeals his conviction and sentence

for being a felon in possession of firearms and ammunition in

violation of 18 U.S.C. § 922(g) (2000).         We affirm.

            Fields asserts the district court erred when it denied

his motion to suppress statements he made on two occasions.               We

review the denial of a motion to suppress evidence de novo, viewing

the evidence in the light most favorable to the Government, and

reviewing the district court’s findings of fact for clear error.

United States v. Hamlin, 319 F.3d 666, 671 (4th Cir. 2003).

            For an incriminating statement by a defendant obtained as

the result of a custodial interrogation to be admissible in court,

the defendant must have been given Miranda warnings prior to making

the statement.     Dickerson v. United States, 530 U.S. 428, 431-33

(2000); Miranda v. Arizona, 384 U.S. 436 (1966).           A defendant may

waive his constitutional rights to remain silent and to have

counsel if he does so “voluntarily, knowingly and intelligently.”

Miranda, 384 U.S. at 444.         This inquiry requires two distinct

prongs: first, that relinquishment of the right was voluntary, and

second, that “‘the waiver must have been made with a full awareness

of   both   the   nature   of   the    right   being   abandoned   and   the

consequences of the decision to abandon it.’”            United States v.

Cristobal, 293 F.3d 134, 139-40 (4th Cir. 2002) (quoting Moran v.

Burbine, 475 U.S. 412, 421 (1986)).


                                      - 2 -
            “A statement is involuntary under the Fifth Amendment

only if it is ‘involuntary’ within the meaning of the Due Process

Clause.”    United States v. Braxton, 112 F.3d 777, 780 (4th Cir.

1997) (en banc).     For a statement to be involuntary under the Due

Process Clause, it must be extracted by threats or violence,

obtained by direct or indirect promises, or by the exertion of

improper    influence.     Id.   at   780.     The   critical    inquiry   in

determining whether a statement was voluntary is whether the

subject’s    will   was   “overborne”   or     his   “capacity   for   self-

determination critically impaired.”          United States v. Pelton, 835

F.2d 1067, 1071 (4th Cir. 1987).          We review the totality of the

circumstances when deciding whether a defendant’s Miranda rights

were properly waived.       Cristobal, 293 F.3d at 140; see United

States v. Gordon, 895 F.2d 932, 939 (4th Cir. 1990).         This includes

the defendant’s individual characteristics and background, the

setting in which the statement occurred, and the details of the

interrogation or interview.      United States v. Elie, 111 F.3d 1135,

1143-44 (4th Cir. 1997), abrogated on other grounds by United

States v. Sterling, 283 F.3d 216, 219-20 (4th Cir. 2002).

            A criminal defendant’s Sixth Amendment right to counsel

is violated when incriminating statements "deliberately elicited"

by the government, made after indictment and outside the presence

of counsel, are admitted against the defendant at trial.               United

States v. Love, 134 F.3d 595, 604 (4th Cir. 1998).          “[A]n accused


                                  - 3 -
. . . having expressed his desire to deal with the police only

through counsel, is not subject to further interrogation by the

authorities until counsel has been made available to him, unless

the accused himself initiates further communication, exchanges, or

conversations with the police.”          Edwards v. Arizona, 451 U.S. 477,

484-85 (1981); see Jackson, 475 U.S. 625, 636 (1986) (applying

Edwards to Sixth Amendment cases).               If the accused does not

initiate the conversation, any waiver of rights made after further

police interrogation is invalid.          Jackson, 475 U.S. at 636.

              With respect to Fields’s statement on September 27, 2001,

we conclude Fields knowingly, intelligently, and voluntarily waived

his rights because he was fully advised of his Miranda rights, and

no promises, threats, or other inducements were made to him.              With

respect to Fields’s August 9, 2002, statement, we conclude Fields’s

waiver   of    rights   was    valid   because   no   attempt   was   made   to

deliberately elicit incriminating statements from him after he

invoked his right to counsel and because Fields initiated further

questioning.

              Accordingly, we affirm Fields’s conviction and sentence.

We   dispense    with   oral   argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                      AFFIRMED



                                       - 4 -